DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not describe a harness consisting of a cord.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of a harness consisting of a cord, but then goes on to claim an adjustable component. The transitional phrase “consisting of” immediately following the preamble of “a harness” seems to say that the harness consists of only a cord. However, it is unclear if the applicant further intends to claim an adjustable component as part of the harness.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: leash portion, leash end, interconnection and chest point. In ¶0019 of the instant specification the harness comprises a leash portion made from a cord. The cord runs from the leash end, through a hole in the interconnection, and forms straps by passing through the chest point. These elements are needed to form a harness that performs the intended function of the instant invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellwanger US 4,941,434.
Regarding claim 1, Ellwanger discloses a harness, consisting of: a cord (8); the cord passing through an adjustable component (Ellwanger, Figure 1), providing a leash portion and a straps portion, the straps portion operable to pass under front legs of a pet, securing the pet. Ellwanger is further capable of performing the functional limitations of the claim.
Regarding claim 3, Ellwanger further discloses the cord being made of rope (Ellwanger, claim 7).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holt, Jr US 5,713,308.
Regarding claim 4, Holt discloses a harness comprising: a handle (32); a leash having a proximate end affixed to the handle; an interconnection (18) affixed to a distal end of the leash and the interconnection is slidably engaged with a central portion of the leash; an adjustable component (16a) having four holes (24a, b, c, d), wherein the adjustable component is slidably engaged with the leash; and a chest point (16b) slidably engaged with the leash forming two looped strap portions, wherein the adjustable component is between the interconnection and the chest point.
Regarding claim 5, Holt further discloses a lock (39a), slidably engaged with the leash, wherein the lock is between interconnection and the adjustable component.
Regarding claim 6, Holt discloses a harness consisting essentially of: a handle (32); a leash having a proximate end affixed to the handle; an interconnection (18) affixed to a distal end of the leash and the interconnection is Page 2 of 6Application Serial No. 16/414,119PATENTReply to office action of March 8, 2021Docket: 2018.0238.003slidably engaged with a central portion of the leash; an adjustable (16a) component having four holes (24a, b, c, d), wherein the adjustable component is slidably engaged with the leash; and a chest point (16b) slidably engaged with the leash forming two looped strap portions, wherein the adjustable component is between the interconnection and the chest point.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellwanger US 4,941,434 in view of Dunbar et al US 2018/0168129.
Regarding claim 2, Ellwanger further discloses the adjustable component is comprises four holes (3, 4) sized to allow the cord to pass through the four holes snugly. Not disclosed is the adjustable component being made of leather. Dunbar teaches an adjustable component made of leather (Dunbar, ¶0024, table 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjustable component of Ellwanger so that it was made of leather, as taught by Dunbar, as to ensure that the adjustable component was soft and non-irritating to the animal. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642